Citation Nr: 1428739	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  14-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1948 to December 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hearing loss. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran's December 1957 Report of Medical Examination prior to separation showed a normal whisper voice test result in both ears.  However, the absence of in-service evidence of a hearing disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the contrary, when the regulatory requirements for a disability are not met at separation, service connection may still be established through probative evidence that the current disability is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. §3.303(d). 

The evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  An April 2011 VA examination shows the Veteran as having auditory thresholds of 40 decibels or greater in 2 out of 5 thresholds for the left ear and 3 out of 5 thresholds for the right ear, meeting VA's requirements for a current hearing loss disability in both ears.  38 C.F.R. § 3.385.

The Veteran claims that he was exposed to acoustic trauma in service.  The Veteran's military occupational specialty (MOS) was as a ship serviceman.  He contends while in the Navy he spent around 6 years serving on destroyers and during General Quarters, he was one of the loaders of a quad 40MM gun on the starboard forward gun mount and practiced firing at dummy targets for an hour at a time without hearing protection.  The Veteran is competent to report in-service injury and his testimony is credible and consistent with the circumstances of his service.  The RO had already conceded low exposure to acoustic trauma in the July 2011 rating decision.  Therefore, the Board finds that exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

As to whether the Veteran's current bilateral hearing loss disability is related to service, there are conflicting medical opinions.  The April 2011 VA examiner stated that since there were no valid hearing tests performed in service, and that there were other potential etiologies, including aging, occupational noise exposure, and diabetes, he could not resolve this issue without resort to mere speculation.  The examiner cited to a September 2005 report on noise exposure from the Institute of Medicine in support of his conclusion.   However, the examiner failed to consider the Veteran's lay statements, and could not provide an opinion based on the lack of documentation of hearing loss in service.  As stated above, the absence of evidence of hearing loss in service does not bar service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In contrast, an April 2011 private audiological examination conducted by Dr. T.W., showed that the Veteran suffered from noise-induced hearing loss in both ears.  Dr. T.W. noted that the Veteran had decreased hearing since his noise exposure during service.  In a separate April 2011 statement, Dr. T.W. stated that the Veteran's hearing evaluations showed moderate to severe bilateral noise-induced hearing loss from military service.  

At worst, the evidence of record is in equipoise as to whether a nexus between the Veteran's current hearing loss and military service is warranted. In such cases, all reasonable doubt is resolved in favor of the Veteran. The claim of entitlement to service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


